Matter of Burke v Sobral (2015 NY Slip Op 02857)





Matter of Burke v Sobral


2015 NY Slip Op 02857


Decided on April 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2015

Mazzarelli, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


14712 650147/11

[*1] In re Edmund Burke, et al., Petitioners-Respondents,
vCarlos Sobral, Respondent-Appellant.


Arent Fox LLP, New York (Elliott M. Kroll of counsel), for appellant.
Sankel, Skurman & McCartin, LLP, New York (William F. McCartin of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered July 1, 2014, confirming the Arbitrator's partial final award, dated August 6, 2013, and the final award, dated December 31, 2013, deemed an appeal from the judgment, same court and Justice, entered August 12, 2014, awarding petitioners Edmund and Suzanne D. Burke $2,003,290.33, and so considered, the judgment unanimously affirmed, without costs.
Contrary to respondent's claim, the arbitrator did not exceed his power (see CPLR 7511[b][1][iii]). The finding of liability was not "totally irrational" (Matter of Port Auth. of N.Y. & N.J. v Local Union No. 3, Intl. Bhd. of Elec. Workers, 117 AD3d 424 [1st Dept 2014] [internal quotation marks omitted], lv denied __ NY3d __, 2015 NY Slip Op 63896 [2015]), nor did it ignore the provisions of the parties' operating agreement.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2015
CLERK